     Case 3:19-cv-01662-BEN-JLB Document 38 Filed 06/14/21 PageID.559 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUSSELL FOUTS, et al.,                             Case No.: 19-cv-01662-BEN-JLB
12                                    Plaintiffs,
                                                        ORDER:
13   v.
                                                        (1) GRANTING JOINT MOTION TO
14   XAVIER BECERRA,
                                                        AMEND SCHEDULING ORDER;
15                                  Defendant.          AND
16
                                                        (2) ISSUING AMENDED
17                                                      SCHEDULING ORDER
18
                                                        [ECF Nos. 35; 37]
19
20         Before the Court is the parties’ Joint Motion to Amend Scheduling Order. (ECF No.
21   37.) In their motion, the parties request to continue the Pretrial Conference and related
22   pretrial deadlines by approximately three months to accommodate the Court’s ruling on
23   the pending cross-motions for summary judgment. (Id. at 2.) For good cause shown, the
24   parties’ joint motion is GRANTED, and the operative Scheduling Order (ECF No. 35) is
25   amended as follows:
26         1.    For bench trials before the Honorable Roger T. Benitez, counsel shall file their
27   Memoranda of Contentions of Fact and Law and take any other action required by Civil
28   Local Rule 16.1(f)(2) by September 20, 2021.

                                                    1
                                                                               19-cv-01662-BEN-JLB
     Case 3:19-cv-01662-BEN-JLB Document 38 Filed 06/14/21 PageID.560 Page 2 of 3



 1            2.   Counsel shall comply with the pretrial disclosure requirements of Federal
 2   Rule of Civil Procedure 26(a)(3) by September 20, 2021. Failure to comply with these
 3   disclosure requirements could result in evidence preclusion or other sanctions under
 4   Federal Rule of Civil Procedure 37.
 5            3.   Counsel shall meet and take the action required by Civil Local Rule 16.1(f)(4)
 6   by September 27, 2021. At this meeting, counsel shall discuss and attempt to enter into
 7   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
 8   exchange copies and/or display all exhibits other than those to be used for impeachment.
 9   The exhibits shall be prepared in accordance with Civil Local Rule 16.1(f)(4)(c). Counsel
10   shall note any objections they have to any other parties’ Pretrial Disclosures under Federal
11   Rule of Civil Procedure 26(a)(3). Counsel shall cooperate in the preparation of the
12   proposed pretrial conference order.
13            4.   Counsel for plaintiff will be responsible for preparing the pretrial order and
14   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f).                   By
15   October 4, 2021, plaintiff’s counsel must provide opposing counsel with the proposed
16   pretrial order for review and approval. Opposing counsel must communicate promptly
17   with plaintiff’s attorney concerning any objections to form or content of the pretrial order,
18   and both parties shall attempt promptly to resolve their differences, if any, concerning the
19   order.
20            5.   The Proposed Final Pretrial Conference Order, including objections to any
21   other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures shall be
22   prepared, served, and lodged with the assigned district judge by October 12, 2021, and
23   shall be in the form prescribed in and comply with Civil Local Rule 16.1(f)(6).
24            6.   The final Pretrial Conference is scheduled on the calendar of the Honorable
25   Roger T. Benitez on October 18, 2021, at 10:30 AM.
26            7.   The parties must review the chambers’ rules for the assigned district judge
27   and magistrate judge.
28   ///

                                                   2
                                                                                19-cv-01662-BEN-JLB
     Case 3:19-cv-01662-BEN-JLB Document 38 Filed 06/14/21 PageID.561 Page 3 of 3



 1         8.     A post-trial settlement conference before a magistrate judge may be held
 2   within 30 days of verdict in the case.
 3         9.     The dates and times set forth herein will not be modified except for good cause
 4   shown.
 5         10.    Briefs or memoranda in support of or in opposition to any pending motion
 6   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
 7   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
 8   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
 9   and a table of authorities cited.
10         11.    Plaintiff’s counsel shall serve a copy of this Order on all parties that enter this
11   case hereafter.
12         IT IS SO ORDERED.
13   Dated: June 14, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                  19-cv-01662-BEN-JLB
